In an action to recover damages based on allegations of fraud involving a deed, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Balbach, J.H.O.), dated April 12, 1990, which, inter alia, declared the subject deed to be valid.
Ordered that the appeal is dismissed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The order appealed from was followed by an order of the same court (Copertino, J.), dated September 10, 1990, which granted summary judgment against the plaintiff, and by a judgment of the same court (Copertino, J.), entered January 18, 1991, which dismissed the complaint. With the issuance of the subsequent judgment, the plaintiff’s right of direct appeal from the order dated April 12, 1990, terminated (see, Matter of Aho, 39 NY2d 241, 248; Men’s World Outlet v Estate of Steinberg, 101 AD2d 854).
Under the circumstances of this case, we decline, in the exercise of our interest of justice jurisdiction, to treat the plaintiff’s notice of appeal as being a premature notice of appeal from the judgment (cf., Men’s World Outlet v Estate of Steinberg, supra). Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.